Citation Nr: 0102995	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran was also furnished a statement of the case on the 
additional issue of entitlement to an increased rating for 
residuals of shell fragment wounds to the right upper 
extremity; however, the veteran in his August 1999 
substantive appeal limited his current appeal to the issue 
set out on the title page and this is the only issue properly 
before the Board at this time.  

While the certified appellate issue was pending at the Board, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103, 5103A), became law, effective 
on November 9, 2000.  This law not only did away with the 
concept of well-grounded claims, but also imposed additional 
duties and obligations on the Secretary in assisting a 
claimant in the development of a claim.  If these new 
provisions have not been addressed, then further development 
would be necessary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

However, in the present case, a review of the record, as it 
relates to the issue on appeal, shows that the RO has 
substantially complied with the new requirements set out in 
Public Law 106-475 with respect to the veteran's claim.  In 
this regard, the record shows that all pertinent medical 
records identified by the veteran have been obtained and that 
the current record is sufficient to properly decide the 
veteran's claims.  The veteran has also been provided 
appropriate VA examination with respect to his claim and has 
been advised by the RO of the bases for the denial of his 
claim and thus, the kind of medical evidence needed to 
support his claim.  However, the veteran has neither 
indicated nor is it shown that such favorable medical 
evidence or opinions are obtainable or even exist.  Thus, 
there is no need in this case for additional evidentiary or 
procedural development under the revised law.  


FINDING OF FACT

PTSD is currently manifested by mild symptomatology including 
dreams about Vietnam, hypervigilance, startle response and 
difficulty sleeping associated with nightmares and with some 
anxiety and depression.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran served in Vietnam, was wounded in action and 
received a Purple Heart.  Service medical records are 
negative for the presence of PTSD or any other chronic 
psychiatric disorder during service.  

The veteran filed his initial claim for service connection 
for PTSD in September 1992.  On VA examination in November 
1992, a diagnosis of PTSD was reported.  A rating action in 
June 1993 awarded service connection for PTSD and assigned a 
10 percent rating from the date of the veteran's claim in 
September 1992.  The veteran timely disagreed with the rating 
assigned and was furnished a statement of the case in March 
1994.  However, he did not file a timely substantive appeal 
and the decision became final.  

The veteran next sought an increased rating for PTSD in 
January 1995.  A rating action in February 1996 increased the 
veteran's rating from 10 to 30 percent from the date of 
claim.  This increase was based on the regulatory criteria in 
effect prior to November 7, 1996, at which time the current 
criteria became effective.  

The veteran's current claim for increase was filed in March 
1998.  VA outpatient treatment records show that the veteran 
had been seen periodically from March 1996 to March 1998 for 
his PTSD symptoms.  He complained of frequent nightmares, 
occasional flashbacks and other PTSD symptomatology.  Anxiety 
and depression were also noted.  

The veteran underwent VA psychiatric examination in June 
1998.  The examiner noted that he had reviewed the claims 
folder and then provided a history of the veteran's 
condition.  He noted that the veteran saw his psychiatrist 
every one to three months and that he was on medication.  He 
noted that the symptoms attributable to the veteran's PTSD 
had remained stable or improved in the past year on his 
medication.  The veteran had been employed as a custodian 
with the Post Office for 12 or 13 years and he had lost no 
time from work due to his psychiatric symptomatology.   

The veteran reported having dreams about Vietnam, 
hypervigilance, startle response and difficulty sleeping 
associated with nightmares.  On mental status examination, 
the veteran was pleasant and cooperative.  His speech was of 
normal flow and form.  He looked away when he talked about 
distressful things.  His thoughts were organized, coherent, 
logical and well formed.  There was no delusional thinking or 
hallucinations.  His mood was euthymic and his affect 
appropriate.  Diagnosis was PTSD.  A Global Assessment of 
Functioning (GAF) was reported as 70.  The examiner noted 
that the veteran had some mild symptoms, which caused some 
minimal difficulty in social functioning, but is able to work 
and had worked continuously for many years.  

VA outpatient records show the veteran was seen later in June 
1998 with essentially the same complaints as previously 
reported.  In February 1999, the veteran complained of still 
feeling nervous.  He again noted the presence of frequent 
nightmares, intrusive thoughts and troubled sleep.  The 
veteran was to return to the clinic in 3 months.  In May 
1999, he had similar complaints.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2000).  Separate diagnostic codes identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under Diagnostic Code 9411, PTSD which is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication, will 
be assigned a 10 percent evaluation.  

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) [hereinafter DSM-IV].

GAF scores of 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy or theft within household) but generally functioning 
pretty well, has some meaningful interpersonal relationships.

GAF scores of 51 to 60 indicate moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co- 
workers).

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Analysis

The criteria under Diagnostic Code 9411 for an increased 
rating of 50 percent are set out above, and it is clear from 
the veteran's complaints, his social and employment status 
and the reported clinical findings that the veteran does not 
even approach the symptomatology necessary for assignment of 
the next higher rating of 50 percent.  

The record in this case shows that the veteran's PTSD 
symptomatology has remained essentially the same or improved 
since his last increase to the 30 percent level effective in 
1995.  A review of the subsequent outpatient treatment 
records and the 1998 VA psychiatric examination reveal no 
increase in symptomatology that would support a rating higher 
than the 30 percent assigned.  These records show that while 
the veteran's symptomatology may approach the moderate level, 
it clearly does not exceed that level.  

The examiner's classification of the severity of the PTSD 
symptoms is not determinative of the degree of disability.  
Consideration must be given to the whole history of the 
disorder, including the outpatient treatment records and the 
veteran's account of his symptoms.  The rating assigned must 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  In this 
regard, the Board notes that the GAF of 70 noted on VA 
examination in 1998 represents only mild symptomatology and 
that this score is shown to be consistent with the veteran's 
complaints, the clinical findings, and the veteran's recent 
social and work history.  There is nothing in the record 
other than the veteran's own contentions to suggest that his 
PTSD symptoms have increased in severity and now warrant a 
higher rating.  

Consideration has been given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board, for the reasons set forth above, concludes that 
the veteran's psychiatric history, symptoms, and 
manifestations are consistent with no more than the 30 
percent rating currently assigned, and that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 30 percent.  


ORDER

An increased rating for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

